EFFRON, Judge
(concurring in part and dissenting in part):
I agree with the majority’s observation that “[i]t is somewhat unclear what test the court below actually applied in this case” for determining whether the assaults were with a means or force likely to produce death or “grievous bodily harm.” 49 MJ at 212. If the Court of Criminal Appeals- failed to apply the correct test, we then must consider the consequences as to each of the two separate statutory functions that the court must ac*213complish under Article 66(c), Uniform Code of Military Justice, 10 USC § 866(c) (1994).
The first statutory function involves the traditional responsibility of an appellate court to determine whether the findings are correct as a matter of law. To accomplish this task, the Court of Criminal Appeals must decide whether the evidence is legally sufficient to support the findings. Under Jackson v. Virginia, 448 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), evidence is legally sufficient if any rational trier of fact could find guilt beyond a reasonable doubt.
This Court similarly is empowered under Article 67(c), UCMJ, 10 USC § 867(c) (1994), to decide questions of law, and our review of such questions is de novo. Accordingly, if the issue before us simply involved the question of legal sufficiency, we would not need to remand the case for the Court of Criminal Appeals to apply the correct legal standard. Instead, we could review the evidence for legal sufficiency under the correct standard and either affirm or reverse.
The second function of the Court of Criminal Appeals, however, involves a responsibility that is unique to that court under the military justice system. Under Article 66(c), the Court of Criminal Appeals “may affirm only such findings of guilty ... as it finds correct in ... fact.” The Court of Criminal Appeals, unlike this Court and most appellate courts, is empowered to “weigh the evidence, judge the credibility of witnesses, and determine controverted questions of fact, recognizing that the trial court saw and heard the witnesses.” Art. 66(c).
In contrast to errors of law, where we can substitute our legal analysis for that of the Court of Criminal Appeals, Congress has not authorized our Court to engage in the type of factfinding assigned by statute to the Court of Criminal Appeals. We have no power, in this case, to determine whether appellant’s conviction for assault with a “means or force likely to- produce death or grievous bodily harm” was “correct in ... fact.” Under, our authority to act “only with respect to” matters of law, Art. 67(c), our sole function with regard to the factfinding by the Court of Criminal Appeals is to determine, as a matter of law, whether the court below has performed its statutory responsibility.
It is our responsibility, under Article 67(c), to determine as a matter of law whether the court below employed the correct legal test for aggravated assault in determining that the findings were “correct in ... fact” and, if not, what are the legal consequences. See United States v. Taylor, 47 MJ 322, 325 (1997) (Court of Criminal Appeals abused its discretion because it “based its sentence reassessment on an erroneous view of the law”).
I agree with the majority’s analysis of Article 128 and its conclusion that the correct standard in this case is whether death or grievous bodily harm was a probable consequence of appellant’s acts. The majority recognizes that the wording of the opinion below leaves us unable to determine whether that court applied the correct legal standard. As noted in the dissenting opinion below, the opinion of the Court of Criminal Appeals “badly skews the distinction between a battery and an aggravated assault by suggesting that the mere potential for serious bodily harm would suffice.” Unpub. op. at 6-7. Under these circumstances, there is a substantial risk that the court applied the wrong standard when it determined that the findings were “correct in ... fact.”
Any conclusion as to what the Court of Criminal Appeals would have done if it had analyzed the evidence under the correct standard is speculative and constitutes an inappropriate shortcut through Articles 66 and 67. I would remand the case to the Court of Criminal Appeals for reconsideration of the factual sufficiency of the evidence, in light of the majority’s analysis of aggravated assault under Article 128.